Citation Nr: 0409806	
Decision Date: 04/15/04    Archive Date: 04/21/04	

DOCKET NO.  03-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for an undiagnosed illness 
manifested by joint pain.  


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, that denied the benefits sought on appeal.  
The veteran, who had active service from March 1988 to September 
1996, appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that the veteran was 
scheduled for a hearing before the Board of Veterans' Appeals in 
Washington, D.C., in March 2004.  However, prior to the date of 
that hearing the veteran's attorney requested that the scheduled 
hearing be postponed in order to provide additional time for the 
attorney to undertake additional development.  However, the Board 
notes that the day following the date of the request to postpone 
the scheduled hearing the veteran's attorney requested that the 
claim be returned to the RO for additional development rather than 
holding a BVA hearing.  The Board agrees that additional 
development is necessary and to the extent that the request for 
postponement of the hearing constitutes a motion to reschedule the 
hearing the motion, it is denied as moot given the subsequent 
communication from the veteran's attorney and upon the Board's 
review of the record.  

With respect to evidentiary development, the veteran's attorney 
has indicated that he is undertaking additional development in 
order to verify stressful incidents the veteran reports she was 
exposed to while serving in the Southwest Asia Theater of 
Operations.  Of the stressful incidents reported by the veteran, 
one in particular appears to be subject to verification in that 
very specific details concerning the death of that individual have 
been related by the veteran.  In particular, the veteran has 
related that her squad leader died in front of her in a noncombat 
situation.  The RO does not appear to have made any attempt to 
verify the circumstances surrounding the death of that individual.  
The Board is of the opinion that while waiting for any additional 
evidence the veteran and her attorney may submit, the RO should 
attempt to verify the circumstances of the death of the veteran's 
squad leader.  

Therefore, in order to give the veteran every consideration with 
respect to the present appeal it is the Board's opinion that 
further development of the case is desirable.  This case is being 
returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the veteran when further 
action on her part is required.  Accordingly, this case is 
REMANDED for the following actions:  

1.  The RO should ensure that the notification and assistance 
requirements of the VCAA continue to be satisfied.  The veteran 
and her attorney should be notified that if there is any other 
evidence or information that they think supports the veteran's 
claim to please inform the RO and that if they have any evidence 
in their possession that pertains to the claims to send it to the 
RO.  

2.  The RO should obtain portions of the veteran's personnel 
records that show her unit assignments, dates of those assignments 
and the duties performed.  The RO should also request information 
pertaining to any disciplinary action including nonjudicial 
punishments the veteran reports she received.  

3.  The RO should contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and verify the circumstances 
surrounding the death of W.S. (full name reported in enclosure to 
March 18, 2004 letter of the veteran's attorney), who the veteran 
reports was assigned to the 226th S&S Company.  

4.  After the development requested above has been completed, the 
RO should review the claims file to determine whether the medical 
evidence is sufficient to decide the veteran's claims.  In this 
regard, the RO should consider whether the veteran should be 
afforded any additional VA examinations.  

When the development requested has been completed, the case should 
again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the veteran and 
her representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or argument 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until she is notified.  



                       
____________________________________________
	S. L. Kennedy	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



